DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 11/13/2018 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalenberg (2017/0350965) in view of Eldada (2016/0049765).
With respect to claim 1, Schmalenberg disclose:
A system [ taught by figure 4 ] comprising: a substrate [ taught by first substrate (14) ]; at least one light source disposed on the substrate and configured to irradiate at least one light beam [ taught as part of laser transceiver chip (12) – see figure 3, laser generating unit (30) ]; optical phased arrays disposed on a same plane of the substrate and configured to adjust a direction of the at least one light beam that is irradiated, to output a first plurality of light beams to an object, wherein each of the optical phased arrays has a different view angle range [ figure 4 shows multiple laser transceiver chips (12) projecting a plurality of beams at different optical phased arrays [ figure 3 teaches that photodetectors (40) are part of the transceiver chips (12) ].
The difference between claim 1 and Schmalenberg is the inclusion of optical phased arrays on the substrate.
Eldada teaches that it was known at the time of the present application to have used optical phased arrays (10) to steer Lidar beam. Eldada also taught that it was known to arrange the optical phased arrays (10) wherein each scanned a beam in a different direction.
It would have been obvious to have included optical phased arrays in the transceiver chips (12) of Schmalenberg in order to solve the problem of low cost, light weight scanning.
Claim 2 is taught by figure 3 of Schmalenberg.
Claim 7 is taught by paragraph 0032 of Schmalenberg.
Claim 8 would have been obvious in that figure 3 of Schmalenberg teaches one laser source (30) for each transceiver chip (12).
Claims 11 and 12 are suggested to a skilled artisan by the arrangement shown by figure 2 of Eldada.
Claims 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalenberg and Eldada as applied to claim 1 above, and further in view of Hashemi et al (2018/0039153).
Claims 3 is obvious because it recite elements commonly known to be part of a transceiver chip, as shown by Hashemi et al:
A waveguide through which the at least one light beam that is irradiated is transmitted [ figure 1, #107 ]; a beam splitter configured to split the at least one light beam transmitted through the waveguide [ figure 1, #108 ]; and a phase shifter configured to shift a phase of the at least one light beam that is split [ figure 1, #106 ].

Claim 9 is suggested to a skilled artisan by figure 2 of Hashemi et al, which shows a single source feeding a plurality of sub-arrays.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmalenberg, Eldada and Hashemi et al as applied to claim 3 above, and further in view of Hosseini et al (2019/0056634).
Claim 4 would have been obvious because Hosseini established that a grating [ figure 10 ] was a commonly known radiating element in an optical phased array.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmalenberg and Eldada as applied to claim 1 above, and further in view of Pacala et al (10,613,201).
Claim 10 would have been obvious because column 3 lines 25-52 of Pacala et al establish the well-known interchangeability of single and multiple lasers as a form of source light.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmalenberg, Eldada and Hashemi et al as applied to claim 3 above, and further in view of Sun et al (2019/0219888).
Claim 6 would have been obvious because the abstract of Sun et al establishes that the structure set forth by this claim was commonly known for phase shifting elements.
				Other Cited Prior Art
Watts et al (2017/0315420) – teaches known phase shifter material and structure.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/MARK HELLNER/            Primary Examiner, Art Unit 3645